Citation Nr: 1419680	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to an increased (compensable) rating for status post perforation of the left tympanic membrane.
 

REPRESENTATION

Appellant represented by:	Karen Siegel, Agent


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1984 to September 1994
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection and an increased rating for the above-indicated disorders.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied service connection for knee and back disorders.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the April 1994 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding in-service onset and subsequent chronic symptomatology of the claimed disorders.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims. 

3.  A bilateral chronic knee disability manifest during service, and symptoms have been continuous since that time.

4.  A chronic low back disorder was not incurred in service, did not manifest until many years after separation from service, and is not related to service.

5.  GERD was not incurred in service and is not etiologically related to service.

6.  An acquired psychiatric disorder was not incurred in service and is not etiologically related to service.

7.  Throughout the rating period on appeal, service-connected status post perforation of the left tympanic membrane has been productive of a post-perforated left tympanic membrane.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection for knee and back disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the April 1994 rating decision is new and material to reopen claims of service connection for back and knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral degenerative joint disease of the knees was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  A low back disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

5.  GERD was not incurred in service.. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7.  The criteria for a compensable rating for perforation of the left tympanic membrane have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.87, Diagnostic Code 6211 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for a low back disorder and a knee disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for low back and knee disorders. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In an April 1994 decision, the RO denied claims for service connection for a low back disorder (claimed as a slipped disc) and a knee disorder based primarily on the lack of evidence of in-service injuries.  The Veteran did not file a notice of disagreement, and thus the rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the April 1994 rating decision, VA has received evidence including detailed, competent descriptions from the Veteran of in-service injuries and a March 2010 VA examination which showed current diagnoses of patellofemoral syndrome of both knees, and degenerative joint disease of the lumbar spine.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the Veteran's newly added written testimony endorsing specific in-service injuries to the low back (while doing laundry), and knees (incurred while running on concrete surfaces) are material to the extent that they tend to support the previously unsupported  claims of in-service injuries.  Also added to the Veteran's claims file is radiographic evidence from his March 2010 VA examination of low back and knee pathologies.  At the time of the prior denial, the only evidence of record regarding current disorders was the Veteran's noncompetent lay assertions.  To the extent that the presence of a current disorder is a crucial element necessary to establish service connection, and was not shown at the time of the prior denial, the newly added evidence is material.  

Thus, because evidence not previously submitted to agency decision makers that relates to unestablished facts necessary to substantiate the claims has been submitted, the Board finds that the additional evidence is new and material to reopen claims of service connection for low back and bilateral knee disorders.  

Service Connection, Generally

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To the extent that the Veteran's claimed back and knee disorders relate to arthritis, arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to an acquired psychiatric disorder and GERD, neither is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d at 1340 (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The evidence establishes the Veteran had service in Southwest Asia during the Persian Gulf War.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Before considering the merits of the Veteran's claims for service connection below, the Board notes that none of the claimed symptomatologies are undiagnosed - each having been attributed to a known pathology - and thus the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1) are not for application.  

Service Connection for a Low Back Disorder

The Veteran contends to have injured his low back in service, and that his current degenerative disc disease of the lumbar spine is related to service.  Specifically, in a September 2009 statement, the Veteran indicated that while participating in Operation Desert Storm, he was washing laundry when he experienced a sudden pain in his back "so bad that it was hard to breath."  He was treated with muscle relaxers and given the opportunity to be taken to Germany for further treatment; an opportunity which he declined, staying instead with his unit.

Service treatment records reflect that in July 1992, the Veteran reported low back pain - particularly on his left side - which the Veteran stated began while running.  He was in no acute distress and range of motion of the back was normal.  The assessment was of a possible muscle strain.  On periodic physical examination in September 1992, the Veteran endorsed a history of recurrent back pain.  However, on separation examination in June 1994 the Veteran affirmatively denied a history of recurrent back pain, and the spine was normal.  Based on the foregoing, the Board finds that the Veteran had low back symptomatology during service, but at separation the spine and back were normal and without symptomatology, and a chronic low back disorder had not manifest during service.

In September 1994, the same month he separated from service, the Veteran sought entitlement to service connection for a "slipped disc in [his] back."  The record is silent for treatment or complaints referable to the low back until seeking VA treatment in July 2006.  At that time the Veteran reported back pain, which was diagnosed as acute in nature, though subsequent VA treatment notations of September and November 2006 indicated evidence of degenerative joint disease of the lower back.

In a September 2009 statement the Veteran indicated that he did not seek medical attention or evaluation directly following separation because he "could not take time off from a new job" and because he "[was not] hurting at the time."  To that end, the Board notes that in an otherwise unrelated private treatment record of April 2003, the Veteran reportedly had full range of motion of the back.

On VA examination in March 2010, the Veteran maintained that he initially injured his spine while washing clothes in 1991.  He was initially treated, and thereafter "stuck it out" and was not seen again prior to discharge in 1994.  The Veteran reported that he subsequently sought private treatment from a private physician in 1995, though the Veteran has been unable to obtain these records.  Radiographic imaging on VA examination revealed degenerative facet changes at the L5-S1 level of the spine, but imaging was otherwise unremarkable.  The diagnosis was degenerative disc disease of the lumbar spine.  The VA examiner opined that because in-service back symptomatology was not chronic, and the Veteran did not seek treatment for low back pain until 12 years after separation from service, that the current degenerative joint disease of the lumbar spine was not related to service.

Having reviewed the entire claims file, the Board finds that the Veteran's degenerative joint disease of the lumbar spine is not related to service.  While the Veteran did have complaints of low back pain during service, the Board concurs with VA examiner in finding that low back pain did not become chronic and continuous.  Specifically, unlike knee symptomatology discussed in greater detail below, the Veteran's in-service back complaints were inconsistent; including his separation examination report of no history of recurrent back pain.  When the Veteran did finally seek treatment for back pain in 2006, the diagnosis was of an acute occurrence.

To the extent that back pain is capable of lay observation, the Veteran is competent to report that his low back pain has been continuous since service.   Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is also competent to report that symptoms have not been continuous, such as in a September 2009 statement to VA in which he indicated that his back was not hurting him when he was called to report for a VA examination in November 1994 - just two months after separation from service.  Thus, the Board finds that low back symptomatology was not continuous and chronic during service, and has not been continuous and chronic since service separation.

The Board finds the March 2010 VA examiner's opinion to be highly probative that the Veteran's current low back disorder was not incurred in service because the examiner's opinion was based on the lack of chronic in-service symptomatology in addition to the lack of treatment or complaints until many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disorder

The Veteran contends that his current knee symptoms of knee pain began during service and have been continuous since on-set in 1989.  Service treatment records reveal that in September 1989 the Veteran reported a two week history of left knee pain.  In June 1994 the Veteran reported recurrent pain, lasting for weeks at a time, in his knees since 1989.  On periodic physical examination in September 1992, the Veteran endorsed swollen or painful joints, but denied a history of "trick" or locked knees.  On separation examination in June 1994 the Veteran endorsed recurrent knee pain since 1989, especially when flexing his knees.

In April 2003, the Veteran complained of prolonged symptoms of arthralgia, especially of the knees, beginning during service.  Evaluation of the extremities, however, revealed no deformities and full range of motion.  Nonetheless, a September 2006 VA treatment notation indicated that "films" (i.e. imaging) had been taken of the Veteran's knees, and the assessment was of degenerative joint disease.

On VA examination in March 2010 the Veteran reported that he initially injured his knees while running in 1989, and then regularly sought in-service treatment for the same recurrent injury.  While he did not subsequently pursue treatment until many years after service separation, the Veteran reported that he had self-medicated with over-the-counter painkillers in the interim. X-ray examination revealed no evidence of bilateral bone or joint abnormality and the examiner concluded that the Veteran had bilateral patellofemoral syndrome of the knees.  The examiner further concluded that because there was "no chronic medical condition[] established while on active duty," and no evidence of treatment within one year of separation from service or until 9 years after separation, the Veteran's current knee disorder is not related to service.

The Board finds that the Veteran's bilateral knee disorder became chronic in service and is related to service.  Initially, the Board finds that the Veteran has bilateral degenerative joint disease - arthritis - and thus the presumptive provisions of 38 C.F.R. § 3.303 are applicable.  The Board has been presented with conflicting diagnoses referable to the knees.  The VA examiner diagnosed the Veteran with patellofemoral syndrome, with the aid of x-ray imaging.  However, VA treatment records show a diagnosis of degenerative joint disease, also made with the aid of radiographic imagining.  Given that both diagnoses rest on competent evaluation of diagnostic evidence, the Board finds the diagnoses to be of equal probative value in identifying the current knee pathology.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  Accordingly, resolving doubt in the Veteran's favor, the Board finds that he has arthritis of the knees.

The Board next finds that bilateral knee symptomatology became chronic during service, and has been continuous since service.  In spite of the VA examiner's assessment that the Veteran did not have a chronic knee disorder during service, review of service treatment records shows otherwise.  From 1989 until separation, including on separation examination in 1994, the Veteran continued to report ongoing knee pain.  The Veteran is competent to report on knee pain as it is a symptom capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's post-service reports of continuous symptomatology are competent.  

Therefore, the totality of the record shows onset of chronic knee symptomatology during service, continuity of symptoms since service, and a current bilateral knee disability; thus the presumption of service connection attaches.  38 C.F.R. § 3.303(b).  In the absence of clear attribution to intercurrent causes, the Board finds that the Veteran's bilateral knee disability is related to service.  Accordingly, resolving doubt in the Veteran's favor, service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for GERD

The Veteran contends that symptoms of GERD were initially manifest during service in Southwest Asia.  In a September 2009 statement the Veteran indicated that while participating in Operation Desert Storm, he was prescribed "P.B. chloride tablets," which he says caused stomach discomfort.  Since that time, he experienced reflux symptoms, which became worse until 1995 when he says he initially sought private treatment.

Service treatment records show no complaints or treatment referable to GERD, including on periodic physical examination in September 1992.  On separation examination in June 1994 the Veteran's throat was normal and the Veteran affirmatively denied a history of frequent indigestion.

Following separation from service, the first record of relevant treatment was in July 2003 when the Veteran complained of chronic reflux symptoms.  The private treatment report indicated that the Veteran had no history of "GI or scope."

To the extent that symptoms of GERD, such as heartburn, are capable of lay observation, the Veteran's endorsements of in-service onset and subsequent worsening symptomatology are competent.  Layno.  However, the Board finds that the Veteran's reports of in-service onset and subsequent worsening are not credible.  Specifically, though he states that he experienced reflux symptoms during service, at separation he denied any current or past indigestion.  Furthermore, in September 1994 when the Veteran made his initial application for VA benefits, he claimed entitlement to disorders relating to orthopedic pain in the knees and back, and a perforated ear drum, but did not seek compensation for any gastroesophageal symptoms or disorder.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which a statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of memory.  Thus the Board finds statements made contemporaneous to service separation, and soon thereafter, are be more probative of the lack of in-service symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence may have greater probative value than history as reported many years after purported in-service symptomatology).

Based on the foregoing, the Board finds that the Veteran did not have symptoms of GERD in service, GERD did not onset until many years after service, and there is no competent evidence that the disorder is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he initially became depressed during service, and that his currently diagnosed major depressive disorder is related to active service.  In September 2009, the Veteran reported that while participating in Operation Desert Storm, he began having nightmares about chemical attacks and encountering landmines.  He states that he began using alcohol to "help calm [his] nerves and help [him] sleep."  The Veteran endorsed an ongoing "uneasy feeling," but did not seek psychiatric attention until 2006 following an attempted suicide after the dissolution of his marriage.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Veteran's service treatment records do not show any complaints or treatment for psychiatric symptoms, and on separation examination in June 1994, the Veteran affirmatively denied a history of depression or excessive worry, and nervous trouble of any sort.

Following separation from service, an April 2003 private treatment record shows that the Veteran complained of depression, with reoccurring mood swings, depressed irritable mood, and fatigue.  The Veteran self-referred for VA mental health treatment for symptoms of depression and suicidal ideation in June 2006.  At that time, he reported onset of depressive feelings two years prior "due to a bad relationship."  The Veteran's reported history included a 2004 accusation of child molestation and five months of incarceration, and an admission that his home was in foreclosure.  Due to these pressures, the Veteran had planned to commit suicide on two occasions, but was unable to bring himself to complete the act.  The Veteran reported that he had been prescribed Prozac two years prior by a private physician, and was given Risperadone while incarcerated.  The diagnosis was depression, not otherwise specified.

To the extent that symptoms of depression are capable of lay observation, the Veteran is competent to report that his symptoms began in service and have been ongoing since that time.  However, the Board finds such reports are not credible, and therefore of no probative value.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (holding that competent lay testimony "can be rejected only if found to be mistaken or otherwise deemed not credible.").  Here, while the Veteran now endorses continuous mental health symptoms, the Board notes his affirmative denial of symptoms at separation from service.  Of greater probative value, is the Veteran's June 2006 report on VA treatment of a two year history of depression-related symptoms, an endorsement the Veteran made solely for treatment purposes and several years prior to submitting a claim for VA compensation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  This two-year history also more-or-less lines up with the Veteran's April 2003 report of psychological symptom history.

Based on the foregoing, the Board finds that the Veteran's depression is not related to service.  The weight of the probative evidence shows that symptoms of depression manifest many years after service.  Symptoms of depression have been related to stressful life events not involving service, and there is no competent evidence linking the Veteran's depression to service or any in-service event.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating for Status Post Perforation of the Left Tympanic Membrane

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran was previously awarded service connection and assigned an initial noncompensable disability rating for status post perforation of the left tympanic membrane.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the May 2010 decision on appeal, the Veteran's noncompensable rating for status post perforation of the left tympanic membrane was continued, as effective September 15, 1994.  The disability is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC or Code) 6211, which provides a noncompensable (0 percent) rating for perforation of the tympanic membrane.  38 C.F.R. § 4.87 (2013).  

DC 6211 does not provide for a compensable rating for perforation of the tympanic membrane and thus, the Veteran is receiving the maximum schedular rating, and the Board is left to consider whether an extra schedular rating may be warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  On the other hand, in an exceptional case where the schedular standards are found to be inadequate, the case must be referred to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In a July 2009 statement in support of his claim, the Veteran endorsed frequent ear infections and ringing in the ear (tinnitus) following an in-service blast which caused a perforation of his ear drum.  On VA examination in March 2010, the Veteran reported tinnitus had been recurrent "for years," and he had been having left ear infections annually since 2009.  The examiner concluded that the Veteran's hearing was normal, and that service-connected perforation of the left tympanic membrane did not have any effect on daily activities.  While the Veteran was unemployed at the time of his examination, the Board notes that the reason for his unemployment was incarceration which began in August 2007.

Only for the limited purpose of considering whether to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration, the Board will narrowly assume that tinnitus and recurrent ear infections are related to service-connected perforation of the left tympanic membrane.  Operating under such a limited assumption, the Board recognizes that tinnitus and recurrent ear infections are not contemplated as part of the schedular criteria under DC 6211.  To the extent that the Veteran believes that tinnitus or recurrent ear infections are secondary to service-connected perforated tympanic membrane, he is invited to file the appropriate claim at the VA Regional Office.  

The Board finds that throughout the period on appeal, the Veteran's perforation of the left tympanic membrane has not presented exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  There is no evidence frequent periods of hospitalization referable to the left ear, nor does the Veteran contend that such hospitalizations have occurred.  While the Board recognizes that the Veteran is unemployed, such unemployment is due to his incarcerated status, and the 2010 VA examiner noted that left ear symptomatology has no effect on usual daily activities.

In sum, to the extent that the schedular rating criteria do not contemplate the symptoms associated with the Veteran's service-connected perforation of the left tympanic membrane, the symptoms do not result in significant or marked effects on employment, or frequent hospitalizations.  Consequently, referral for extraschedular consideration is not warranted.

Accordingly, the Board concludes that the Veteran's perforation of the left tympanic membrane disability has been noncompensably disabling throughout the entire period on appeal, and there is no doubt to resolve.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  While such a specific notice was not provided to the Veteran, the Board finds this to be harmless error.  As discussed above, the Veteran was already receiving the maximum schedular rating for his service-connected left ear disability.  Thus the relevant notification that he needed to receive was with regard to establishment of extra-schedular ratings; such notice was included in the September 2009 letter sent to him.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations regarding the back, knees, and left ear in March 2010 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner who conducted the Veteran's left ear examination was not provided the Veteran's claims file for review, an accurate history of symptomatology was nonetheless elicited from the Veteran regarding the ear.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, the Board has found that symptoms referable to either GERD or an acquired psychiatric disorder were not manifest during service and not related a disease process incurred in service.  Consequently, a VA examination as to the etiology of these disorders is not warranted, even under the low threshold of McLendon.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

With regard to the Veteran's appeals to reopen previously denied claims, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist in those specific matters.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral knee disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Service connection for bilateral degenerative joint disease of the knees is granted. 

Service connection for a low back disorder is denied.

Service connection for GERD is denied.

Service connection for an acquired psychiatric disorder is denied.

A higher (compensable) evaluation for perforation of the left tympanic membrane is denied.





______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


